
	

114 HRES 25 IH: Recognizing the anniversary of the tragic earthquake in Haiti on January 12, 2010, honoring those who lost their lives, and expressing continued solidarity with the Haitian people.
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 25
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Ms. Lee (for herself and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the anniversary of the tragic earthquake in Haiti on January 12, 2010, honoring those
			 who lost their lives, and expressing continued solidarity with the Haitian
			 people.
	
	
		Whereas, on January 12, 2010, a 7.0 magnitude earthquake struck the country of Haiti;
		Whereas according to the United States Geological Survey (USGS), the earthquake epicenter was
			 located approximately 15 miles southwest of the capital, Port-au-Prince;
		Whereas according to USGS, the earthquake was followed by 59 aftershocks of magnitude 4.5 or
			 greater, the most severe measuring 6.0;
		Whereas according to the Government of Haiti, more than 316,000 people died as a result of the
			 earthquake;
		Whereas according to the United Nations and the International Organization for Migration, an
			 estimated 3,000,000 people have been directly affected by the disaster,
			 nearly one-third of the country’s population, and 1,300,000 people were
			 displaced to settlements;
		Whereas casualty numbers and infrastructure damage, including to roads, ports, hospitals, and
			 residential dwellings, place the earthquake as the worst cataclysm to hit
			 Haiti in over two centuries and, proportionally, one of the world’s worst
			 natural disasters in modern times;
		Whereas the Post Disaster Needs Assessment (PDNA) conducted by the Government of Haiti, the United
			 Nations, the World Bank, the Inter-American Development Bank, and other
			 experts estimates that damage and economic losses totaled $7,800,000,000,
			 approximately 120 percent of Haiti’s gross domestic product in 2009;
		Whereas the PDNA estimates that $11,500,000,000 over three years is required for Haiti’s
			 reconstruction and to lay the groundwork for long-term development;
		Whereas prior to the earthquake, more than 70 percent of Haitians lived on less than $2 per day and
			 Haiti ranked 158 out of 187 countries on the United Nations Human
			 Development Index;
		Whereas prior to the earthquake, Haiti was still in the process of recovering from a catastrophic
			 series of hurricanes and tropical storms, food shortages and rising
			 commodity prices, and political instability, but was showing encouraging
			 signs of improvement;
		Whereas President Barack Obama vowed the unwavering support of the United States and pledged a
			 swift, coordinated and aggressive effort to save lives and support the
			 recovery in Haiti;
		Whereas Congress passed House Resolution 1021 on January 21, 2010, on a vote of 411 to 1,
			 expressing its deepest condolences and sympathy for the horrific loss of
			 life and bipartisan support for the recovery and long-term
			 reconstruction needs of Haiti;
		Whereas the response to the tragedy from the global community, and especially from the countries of
			 the Western Hemisphere, has been overwhelmingly positive;
		Whereas the initial emergency response of the men and women of the United States Government, led by
			 the United States Agency for International Development and United States
			 Southern Command, was swift and resolute;
		Whereas individuals, businesses, and philanthropic organizations across the United States and
			 throughout the international community responded in support of Haiti and
			 its populace during this crisis, sometimes in innovative ways such as
			 fundraising through text messaging, which some estimates reveal has raised
			 more than $40,000,000;
		Whereas significant challenges still remain in Haiti as it works to recover and rebuild;
		Whereas according to the International Organization for Migration, as of June 2013, approximately
			 279,000 people remain in spontaneous and organized camps in Haiti and
			 hundreds of thousands of Haiti’s poor continue to live in precarious
			 housing conditions that make them vulnerable to potential future natural
			 disasters;
		Whereas in 2012 alone, Haiti faced a long drought period and 2 major tropical storms that destroyed
			 70 percent of agricultural crops in Haiti, impacting the lives of nearly
			 2,000,000 people facing food insecurity;
		Whereas a devastated agricultural sector has a ripple effect throughout the Haitian economy and
			 affects the most vulnerable, particularly children and poor women and men;
		Whereas Haiti’s food insecurity results largely from entrenched neglect of its agricultural sector,
			 particularly smallholder farmers who grow most of the Haitian food, and
			 account for a large percentage of the food insecure populations;
		Whereas according to numerous nongovernmental organizations and United States contractors, the pace
			 of reconstruction has lagged significantly behind the original emergency
			 relief phase;
		Whereas according to an independent United Nations panel investigation, on October 19, 2010, an
			 outbreak of cholera was detected in the Lower Artibonite region,
			 originating from a tributary near the Minustah camp at Mirebelais, where
			 the panel found that sanitation conditions were not sufficient to prevent
			 fecal contamination of the Meye Tributary System of the Artibonite River;
		Whereas initial efforts to contain the epidemic were disrupted by Hurricane Tomás and resulting
			 widespread flooding, which led to the spreading and entrenchment of the
			 disease throughout the country;
		Whereas according to the Haitian Ministry of Public Health and Population, as of January 31, 2014,
			 more than 8,562 people have died from cholera and more than 698,304 have
			 been infected;
		Whereas the Governments of Haiti and the Dominican Republic, jointly with the Pan American Health
			 Organization, the United Nations Children's Fund, and the United States
			 Centers for Disease Control and Prevention, have developed a 10-year plan
			 to eliminate cholera from Hispaniola through treatment, hygiene education,
			 and the building of sustainable water and sanitation infrastructure;
		Whereas throughout these crises, the people of Haiti continue to demonstrate unwavering resilience,
			 dignity, and courage;
		Whereas at the international donors conference Towards a New Future for Haiti held on March 31,
			 2010, 59 donors pledged approximately $5,600,000,000, including nearly
			 $1,150,000,000 from the United States, to support the Government of
			 Haiti’s Action Plan for National Recovery and Development;
		Whereas, as of January 2013, the United Nations Office of the Special Envoy for Haiti estimates
			 that
			 of the recovery and development funds pledged for 2010 through 2012,
			 approximately 56 percent has been disbursed; and
		Whereas Haiti requires the sustained assistance from the United States and the international
			 community in order to confront the ongoing cholera epidemic and promote
			 reconstruction and development: Now, therefore, be it
	
		That the House of Representatives—
			(1)honors those who lost their lives due to the tragic earthquake of January 12, 2010;
			(2)honors the sacrifice of the men and women of the Government of Haiti, the United States Government,
			 the United Nations, and the international community in their response to
			 those affected by the calamity;
			(3)expresses continued solidarity with the people of Haiti as they work to rebuild their
			 neighborhoods, livelihoods, and country;
			(4)reaffirms its commitment to support Haiti, in partnership with the Government of Haiti and in
			 coordination with other donors, in long-term reconstruction;
			(5)supports the efforts of the Administration to increase food security in Haiti through sustainable
			 agriculture programs, shore up housing initiatives for Haiti’s poor and
			 vulnerable, prevent the spread of cholera, treat persons who contract the
			 disease, provide technical assistance to the Haitian Ministry of Public
			 Health, and improve longer-term water, sanitation, and health systems;
			(6)urges the President and the international community to—
				(A)continue to focus assistance on building the capacity of Haiti’s public sector to sustainably
			 provide basic services to its people;
				(B)develop, improve, and scale-up communications and participatory mechanisms to more substantially
			 involve Haitian civil society at all stages of the post-earthquake
			 responses; and
				(C)give priority to programs that protect and involve vulnerable populations, including internally
			 displaced persons, children, women and girls, and persons with
			 disabilities; and
				(7)urges the President to—
				(A)continue to make available to United States agencies, nongovernmental organizations, private
			 volunteer organizations, regional institutions, and United Nations
			 agencies the resources necessary to confront the consequences of the
			 natural disaster;
				(B)support the efforts of the United Nations Secretary-General to secure the necessary resources
			 required to fully execute plans to eliminate cholera from the island of
			 Hispaniola through enhanced treatment and prevention efforts, and through
			 the development of clean water and sanitation infrastructure that is
			 accessible to all Haitians;
				(C)continue to lead humanitarian and development efforts with the Government of Haiti, the Haitian
			 Diaspora, and international actors who share in the goal of a better
			 future for Haiti;
				(D)maximize responsible local and regional procurement;
				(E)establish improved and transparent mechanisms for monitoring the implementation of United States
			 Government-funded aid programs; and
				(F)work with Haitian authorities and private landowners to prevent the forced eviction of internally
			 displaced person communities and provide decent housing for the poorest
			 and most vulnerable Haitians.
				
